Petitioner, a former police officer of the police department of the city of Long Beach, by this proceeding under article 78 of the Civil Practice Act, transferred to this court under section 1296 of that act, seeks to set aside the *820determination of the police commissioner of that city, made after hearing, finding petitioner guilty as charged and dismissing him from the police force of that city. The prayer of the petition is denied, the determination so reviewed is unanimously sustained, and the petition dismissed, without costs. In our opinion there was evidence adduced upon the hearing sufficient to sustain the determination and that determination should not be disturbed by the courts. (People ex rel. Guiney V. Valentine, 274 N. Y. 331; People ex rel. Brown V. Greene, 106 App. Div. 230, affd. 184 N. Y. 565.) Under the city charter (L. 1922, ch. 636), as amended by Local Laws, 1943, No. 5, of the City of Long Beach (charter, §§ 20, 44), the City Manager was constituted the commissioner of police; and in any event held that office de facto, if not de jure. (Wilcox v. Smith, 5 Wend. 231, 234; Matter of Sherrill v. O’Brien, 188 N. Y. 185.) Present — Lewis, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 868.]